707 F.2d 1013
CITY OF OAKLAND, a Municipal Corporation, Appellant,v.Secretary Raymond DONOVAN, United States Department ofLabor, et al., Appellees.
No. 82-7291.
United States Court of Appeals,Ninth Circuit.
May 16, 1983.

Jayne W. Williams, Oakland, Cal., for petitioners.
Harry Sheinfeld, Washington, D.C., for respondents.
Petition on Review from the United States Department of Labor.
Before TRASK, KENNEDY, and POOLE, Circuit Judges.

ORDER ON MOTION FOR CLARIFICATION OF MANDATE

1
Upon due consideration of the Secretary's motion for clarification, 703 F.2d 1104, and the response of the City, and upon further consideration of the stipulation between the parties on file herein, it is ordered that the mandate in this case shall be as follows:


2
The Secretary's finding of noncompliance with CETA requirements is affirmed.  The City of Oakland will repay the full amount of the grant to the Secretary in accordance with the terms of the stipulation between the parties.  No further administrative proceedings will be required.